Exhibit 10.31

PLEDGE AND SECURITY AGREEMENT

          This PLEDGE AND SECURITY AGREEMENT (“Pledge Agreement”), dated as of
October 1, 2004, is made by GBC KANSAS, INC., a Kansas corporation (the
“Pledgor”), for the benefit of BANK ONE, NA, a national banking association (the
“Lender”).

R E C I T A L S:

          A. Gold Banc Corporation, Inc., a Kansas corporation (“Borrower”),
desires to borrow from the Lender up to an aggregate principal sum of
$25,000,000, in accordance with the terms of, and subject to the conditions set
forth in, that certain Loan Agreement, dated as of October 1, 2004, by and
between the Lender and the Borrower (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), and the other
documents and instruments entered into, or delivered in connection with, or
relating to, the Loan Agreement (collectively, the “Loan Documents”).

          B. The Pledgor is a wholly-owned subsidiary of the Borrower, and the
execution and delivery of this Pledge Agreement is a condition precedent to the
effectiveness of the Loan Agreement.

          C. The Pledgor wishes to execute and deliver this Pledge Agreement to
secure the obligations of the Borrower under the Loan Documents, including,
without limitation, under the Revolving Loan (all capitalized terms used, but
not defined, in this Pledge Agreement have the meanings ascribed to such terms
in the Loan Agreement).

          D. The Pledgor owns 72,000 shares (the “Pledged Subsidiary Shares”) of
the outstanding common stock of Gold Bank, a Kansas state chartered bank
(“GBK”), and the Pledged Subsidiary Shares represent 100% of the issued and
outstanding capital stock of GBK. The certificate numbers for the Pledged
Subsidiary Shares, and the number of shares evidenced thereby, are set forth on
Schedule 1 attached hereto.

          NOW, THEREFORE, to induce the Lender to enter into the Loan Agreement,
and in consideration of the mutual representations, warranties, covenants, and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E E M E N T:

          1. Grant of Security Interest. To secure the Obligations (as defined
below), the Pledgor hereby irrevocably and unconditionally pledges, and grants
to the Lender a continuing first priority security interest in, and hereby
transfers, assigns, and delivers to the Lender, the following: (a) all of the
Pledged Subsidiary Shares and all substitutions of, and additions to, the
Pledged Subsidiary Shares (and certificates representing all of such shares);
(b) any and all shares of the capital stock (and certificates representing such
shares) of GBK that the Pledgor or the Lender acquires, directly or indirectly,
from and after the date hereof, and all substitutions of, and additions to, such
shares of capital stock (the items described in (a) and (b) above may

1

--------------------------------------------------------------------------------



collectively be referred to as the “Pledged Stock”); and (c) all income and
profits related to, or derived from, the Pledged Stock, and all dividends and
distributions thereon, all other proceeds thereof, and all rights, benefits and
privileges pertaining to, or arising from, the Pledged Stock. All of the
foregoing and all other property at any time pledged with or to the Lender
hereunder or in which the Lender is granted a security interest hereunder
(irrespective of whether specifically described herein), and, subject to the
provisions of Section 3(b) below, all income therefrom and proceeds thereof, may
be referred to collectively as the “Pledged Property.” The parties hereby
acknowledge that, concurrently herewith, the Pledgor has delivered to the
Lender: (i) the Pledged Stock owned by the Pledgor as of the date hereof; and
(ii) undated stock powers (duly executed in blank) for all of the Pledged Stock,
in form and content reasonably satisfactory to the Lender. Upon request of the
Lender, the Pledgor shall pay all requisite federal and state stock transfer
taxes and shall furnish evidence thereof to the Lender.

          2. Obligations. The obligations secured by this Pledge Agreement are
the following (referred to collectively herein as the “Obligations”):

                    (a) all obligations, liabilities, indebtedness, and
agreements of the Borrower contained in, or arising under (including, without
limitation, the payment of all indebtedness of the Borrower in respect of), the
Loan Agreement;

                    (b) all amounts due to the Lender under the Revolving Note
and including any and all modifications, extensions, renewals, refinancings or
substitutions thereof (the “Notes”) and including, without limitation, all
principal, accrued interest and other amounts due under the Notes;

                    (c) all sums advanced by, or on behalf of, the Lender in
connection with, or relating to, the Loan Agreement, the Notes, or the Pledged
Property including, without limitation, any and all sums advanced to preserve or
protect the Pledged Property, or to preserve, protect, or perfect the Lender’s
security interest in the Pledged Property;

                    (d) in the event of any proceeding to enforce the
satisfaction of the Obligations, or any of them, or to preserve and protect the
Lender’s rights under the Loan Agreement, the Notes, this Pledge Agreement or
any other agreement, document or instrument relating to the transactions
contemplated in the Loan Agreement, the reasonable expenses of taking, retaking,
holding, preparing for sale, selling, or otherwise disposing of, or realizing
on, the Pledged Property, or of any exercise by the Lender of its rights,
together with reasonable attorneys’ fees, expenses and court costs;

                    (e) all other obligations, liabilities, and indebtedness of
the Borrower owing to the Lender, whether direct or indirect, joint or several,
absolute or contingent, now or hereafter existing, however created or arising
and however evidenced;

                    (f) all obligations, liabilities, and indebtedness of the
Borrower under, or in connection with, any agreement, arrangement, or instrument
entered into with the Lender in connection with the Loan Agreement that provide
an interest rate swap, interest rate cap, interest rate hedge or other similar
interest rate protection; and

                    (g) all obligations, liabilities and indebtedness of the
Borrower under, or in

2

--------------------------------------------------------------------------------



connection with, the Loan Agreement that require the Borrower to reimburse the
Lender for the Lender’s indebtedness, obligations, or liabilities under, or in
connection with, any agreement, arrangement, or instrument entered into with the
Lender in connection with the Loan Agreement that provides an interest rate
swap, interest rate cap, interest rate hedge or other similar interest rate
protection.

          3.   Voting Rights and Dividends.

                    (a) Unless an Event of Default (as defined herein) shall
have occurred, the Pledgor shall be entitled to vote any and all shares of the
Pledged Stock and to give consents, waivers and ratifications in respect
thereof; provided, however, that, except as may be explicitly required by a
Governmental Agency, no vote shall be cast, no consent, waiver or ratification
shall be given, and no action shall be taken by the Pledgor that would: (i)
violate or be inconsistent with any of the terms of the Loan Agreement, the
Notes or this Pledge Agreement; (ii) have the effect of impairing the position
or interests of the Pledgor, the Lender, or any holder of any of the Notes; or
(iii) have a material adverse effect upon the value of the Pledged Property.
From and after the occurrence of an Event of Default, all such rights of the
Pledgor to vote and to give consents, waivers and ratifications shall cease, and
all of such rights shall be vested solely and exclusively in the Lender.

                    (b) Unless an Event of Default shall have occurred, all
dividends and other distributions that are permitted under the Loan Agreement to
be paid with respect to the Pledged Property shall be the property of, and paid
to, the Pledgor. From and after the occurrence of an Event of Default, all such
dividends and distributions and all other payments shall be immediately and
directly paid to, or for the benefit of, the Lender. From and after the
occurrence of an Event of Default, all such dividends, distributions, and other
payments made with respect to the Pledged Property shall, until paid or
delivered to the Lender (or its nominee), be held in trust for the benefit of
the Lender as additional Pledged Property to secure the Obligations.

          4.  Representations, Warranties and Covenants. The Pledgor further
represents, warrants, covenants, and agrees that:

                    (a) It is the legal, record, and beneficial owner of, and
has good and marketable title to, the Pledged Property, free and clear of any
and all Liens, except the security interest created by this Pledge Agreement or
otherwise in favor of the Lender. Schedule 1 attached hereto is a true,
accurate, and complete list and description of the Pledged Subsidiary Shares.

                    (b) Without the prior written consent of the Lender, the
Pledgor will not sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option or other acquisition right with respect to, any of the Pledged
Property, nor will the Pledgor create, incur or permit to exist any Lien with
respect to any of the Pledged Property, or any interest therein, or any proceeds
thereof, except for the security interest provided by this Pledge Agreement.
Without the prior written consent of the Lender, the Pledgor agrees that it will
not, and it will cause GBK to not: (i)  issue or reissue any capital stock or
other securities of GBK (or warrants therefor or other rights with respect
thereto) in addition to, or issue other securities of any nature in exchange or
substitution for, any of the Pledged Property; (ii) redeem any of the Pledged
Property; or (iii)

3

--------------------------------------------------------------------------------



declare any stock dividend or split or otherwise change the capital structure of
GBK.

                    (c) The Pledged Stock is genuine and in all respects
represents what it purports to be. All of the Pledged Subsidiary Shares have
been duly and validly authorized, legally and validly issued, and are fully paid
and non-assessable. None of the Pledged Property is subject to any puts, calls,
options, warrants, rights of purchase, rights of first refusal or agreements
with respect to the transfer or sale thereof. To the Pledgor’s knowledge, after
due inquiry, no condition, circumstance, document, restriction, litigation, or
proceeding (or threatened litigation or proceeding or basis therefor) exists
that could: (i) adversely affect the validity or priority of the Lien granted to
the Lender hereunder; (ii) adversely affect the ability of the Pledgor to
perform its obligations under this Pledge Agreement; or (iii) constitute an
Event of Default under this Pledge Agreement (with the giving of notice, the
lapse of time, or both).

                    (d) The pledge, assignment and delivery of the Pledged
Property pursuant to this Pledge Agreement creates a valid first priority
perfected security interest in the Pledged Property, subject to no Lien or to
any agreement purporting to grant to any third party a security interest in the
assets of the Pledgor that would include any of the Pledged Property (except as
may exist in favor of the Lender). The Pledgor will at all times defend the
Lender’s right, title and security interest in and to the Pledged Property
against any and all claims and demands of any Person adverse to the claims of
the Lender.

                    (e) The Pledgor is a corporation, duly organized, validly
existing, and in good standing in the jurisdiction of its incorporation, with
full and adequate power to carry on and conduct its business as presently
conducted, and is duly licensed or qualified in all foreign jurisdictions
wherein the nature of its activities requires such qualification or licensing,
except when the failure to be so licensed or qualified would not have a material
adverse effect on the business, property, assets, operations or financial
condition of the Pledgor. Each Person executing and delivering this Pledge
Agreement on behalf of the Pledgor has full right, authorization, power, and
capacity to do so.

                    (f) The Pledgor has full right, power and authority to enter
into, execute, and deliver this Pledge Agreement, and to perform its obligations
hereunder. This Pledge Agreement is binding upon, and enforceable against, the
Pledgor in accordance with its terms. The execution and delivery of this Pledge
Agreement, and the pledge and grant of a security interest pursuant to the terms
hereof, have been duly authorized by all necessary corporate and other actions,
and do not and will not breach, violate, or contravene any law, rule,
regulation, order, writ, injunction, judgment, decree, charter, bylaw, contract,
agreement, or instrument to which the Pledgor is a party, by which the Pledgor
is bound, or to which it or its properties or assets is subject. No notice,
filing, approval, or consent to, by, or with any Person is required in
connection with the execution and delivery of this Pledge Agreement or the
consummation of the transactions contemplated hereby. Pledgor is a wholly-owned
subsidiary of Borrower, and based upon such relationship, Pledgor has determined
that: (1) it is in furtherance of Pledgor’s business purposes to enter into this
Pledge Agreement and perform its obligations hereunder; and (2) the benefits to
be derived by Pledgor from the execution and delivery by the Borrower of the
Loan Agreement also directly or indirectly benefit Pledgor and are at least
equal to the liabilities and obligations created and incurred hereby.

4

--------------------------------------------------------------------------------



                    (g) The Pledgor shall pay any fees, assessments, charges or
taxes arising with respect to the Pledged Property. In case of failure by the
Pledgor to pay any such fees, assessments, charges or taxes, the Lender shall
have the right, but shall not be obligated, to pay such fees, assessments,
charges or taxes, as the case may be, and, in that event, the cost thereof shall
be payable by the Pledgor to or for the benefit of the Lender immediately upon
demand together with interest at the Default Rate of Interest from the date of
disbursement by the Lender to the date of payment by the Lender.

                    (h) None of the Pledged Stock constitutes margin stock, as
defined in Regulation U of the Board of Governors of the Federal Reserve System.

                    (i) Upon the request of the Lender, the Pledgor shall cause
the pledge and transfer of the Pledged Stock to the Lender pursuant to the terms
and conditions of this Pledge Agreement to secure the Obligations to be noted in
the books and records of the issuer of the Pledged Stock, and the Pledgor shall
promptly deliver to the Lender written confirmation thereof executed by such
issuer.

                    (j) None of the actions contemplated by this Pledge
Agreement are or will be in violation of, or restricted by, any restrictive
agreement, stop transfer order, any legend appearing on any of the certificates
evidencing any of the Pledged Stock, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, any state blue-sky or securities
laws, any Canadian federal or provincial blue-sky or securities laws, or any
rule or regulation issued under any of the foregoing.

                    (k) The Pledgor owns (and shall own at all times until this
Pledge Agreement shall be terminated as provided herein) 100% issued and
outstanding capital stock of GBK. The Pledged Subsidiary Shares represent all of
the issued and outstanding capital stock of GBK.

          5.  Perfection Matters. The Pledgor authorizes the Lender to file from
time to time, and, upon the Lender’s request from time to time, the Pledgor will
execute, such financing statements, assignments, and other documents covering
the Pledged Property as may be necessary or appropriate (as determined by the
Lender) in order to create, evidence, perfect, maintain or continue its security
interest in the Pledged Property (including additional Pledged Property acquired
by the Pledgor after the date hereof), and the Pledgor will pay the cost of
filing the same or reimburse the Lender for filing costs in all public offices
in which the Lender may deem filing to be desirable as well as the costs of any
Lien searches which the Lender may request. The Pledgor shall, at its cost,
deliver to the Lender possession of whatever Pledged Property the Lender
requests for the purposes of perfecting the Lender’s security interest in such
Pledged Property by possession, whether or not a financing statement is also
filed with respect to the Lender’s security interest in such Pledged Property.
The Pledgor will take, and will cause GBK to take, at their cost, such other
action and to execute such other documents and instruments, as the Lender may
from time to time reasonably request relating to the Pledged Property and the
perfection of the Lender’s security interest therein.

          6.  Events of Default.

                    (a) The Pledgor shall be in default under this Pledge
Agreement upon the

5

--------------------------------------------------------------------------------



occurrence of any one or more of the following events or conditions (each an
“Event of Default”):

          (i) any “Default” under Section 5.1 of the Loan Agreement;

          (ii) nonpayment when due of any of the Obligations relating to the
payment of money, whether by acceleration or otherwise, or the nonperformance of
any other Obligation, and the expiration of any applicable cure period provided
under the document(s) giving rise to any such Obligation without payment or
performance, as the case may be, being made;

          (iii) the Pledgor shall fail or neglect to perform, keep, or observe
any provision, term, condition, or covenant contained in this Pledge Agreement
(except as covered by clause (ii) above), and such failure or neglect continues
for fifteen (15) days;

          (iv) any representation or warranty made by the Pledgor in this Pledge
Agreement is breached, is false, or is misleading as of the date when made
(except as covered by clause (ii) above);

          (v) any breach of any covenant made by the Pledgor in any other
instrument, document or agreement between the Pledgor and the Lender, which
breach remains uncured beyond any applicable time period, if any, specifically
provided therefor or, if no cure period is provided, such breach shall continue
for fifteen (15) days;

          (vi) any representation or warranty made by the Pledgor in any other
instrument, document or agreement between the Pledgor and the Lender is breached
or is false or misleading and the breach, falsehood or state of being misleading
continues beyond the applicable cure period, if any, specifically provided
therefor or, if no cure period is provided, such breach shall continue for
fifteen (15) days;

          (vii) the claim, existence, or creation of any Lien upon any of the
Pledged Property or the making of any levy, judicial seizure, or attachment
thereof or thereon;

          (viii) any deterioration or impairment of any of the Pledged Property,
or any decline or depreciation in the value or market value thereof (whether
actual or reasonably anticipated), which causes the Pledged Property, in the
sole discretion of the Lender acting in good faith, to become unsatisfactory
with respect to value; or

          (ix) the Lender in good faith deems itself insecure.

                    (b) If an event, act or condition constitutes a default or
an event of default in more than one Loan Document, the cure period, if any, in
each Loan Document will be determined independently without regard to the cure
period, if any, provided in any other Loan Documents.

          7. Remedies upon an Event of Default.

                    (a) From and after the occurrence of an Event of Default,
the Lender shall

6

--------------------------------------------------------------------------------



have all rights, privileges, and remedies available under this Pledge Agreement,
the Loan Agreement, the Notes, at law, in equity, by statute (including, without
limitation, Article 9 of the Illinois Uniform Commercial Code), or otherwise,
including for the protection and enforcement of its rights with respect to the
Pledged Property, and, in addition to the foregoing, the Lender shall have full
and irrevocable right, power, and authority, without limitation (but is under no
obligation to the Pledgor so to do):

               (i) at the Lender’s discretion, to take any action, including,
without limitation, the transfer of all or any part of the Pledged Property into
the Lender’s own name or the name of any nominee for the Lender, which the
Lender may deem necessary or appropriate to preserve or protect the Lender’s
interest in any of the Pledged Property. The Lender shall have the right to
appoint one or more agents for the purpose of retaining physical possession of
the Pledged Property, which may be held (in the discretion of the Lender) in the
name of the Pledgor, endorsed or assigned in blank, or in the name of the Lender
or any nominee or nominees of the Lender;

               (ii) (a) to collect, withdraw or receive all amounts due or to
become due and payable upon, in connection with, or relating to, the Pledged
Property; (b) to execute any withdrawal receipts with respect to the Pledged
Property; (c) to endorse the name of the Pledgor on any or all documents,
instruments or commercial paper given in payment of the Pledged Property; and
(d) to execute endorsements, assignments, or other instruments of transfer or
conveyance with respect to all or any of the Pledged Property;

               (iii) after first obtaining all necessary regulatory approvals,
vote all or any part of the Pledged Property (irrespective of whether
transferred into the name of the Lender or any nominees) and give all consents,
waivers and ratifications in respect of the Pledged Property, and otherwise act
with respect thereto as though it were the outright legal and beneficial owner
thereof, and without limiting the generality of the foregoing, the Lender shall
be entitled to receive, hold, invest, use, sell, transfer, assign, and create a
Lien upon all or any part of the Pledged Property;

               (iv) at any time or from time to time, sell, resell, assign, and
deliver, or grant options to purchase, all or any part of the Pledged Property,
or any interest therein, in one or more parcels, at any public or private sale,
upon such terms and conditions as the Lender may deem proper, without demand of
performance, advertisement or notice of intention to sell or of the time or
place of sale or adjournment thereof or to redeem or otherwise (all of which are
hereby waived by the Pledgor to the full extent permitted by law), for cash, on
credit, or for other property, for immediate or future delivery without any
assumption of credit risk and for such price or prices and on such terms as the
Lender in its absolute discretion may determine; provided that the Lender will
give the Pledgor reasonable notice of the time and place of any public sale
thereof, or of the time after which any private sale or other intended
disposition is to be made unless, in the sole discretion of the Lender, any of
the Pledged Property threatens to decline in value or is or becomes a type sold
on a recognized market, in which event, no notice shall be required. If any of
the Pledged Property is sold by the Lender upon credit for future delivery, the
Lender shall not be liable for the failure of the purchaser to purchase or pay
for such Pledged Property. The Lender may apply the net proceeds (after
deducting all costs,

7

--------------------------------------------------------------------------------



expenses, and fees (including attorneys’ and brokers’ fees) incurred or paid in
connection with the collection, protection, sale, and delivery of the Pledged
Property, all of which shall be charged to, and the responsibility of, the
Pledgor) to the payment of the Obligations, returning the excess proceeds, if
any, to the Pledgor. The Lender may purchase any or all of the Pledged Property
being sold at each public or private sale of Pledged Property, free from any
equity or right of redemption, which are hereby waived and released to the full
extent permitted by law, and may offset payment therefor against the
Obligations. The Pledgor shall remain liable for any deficiency or other amount
remaining unpaid after any sale and application set forth herein. In no event
shall the Pledgor be credited with any part of the proceeds of any sale of any
Pledged Property until cash payment therefor has been actually received by the
Lender. Any requirements of reasonable notice shall be met if such notice is
mailed to the Pledgor as provided in Section 16 hereof, at least ten (10) days
before the time of the sale or disposition. Any sale of any of the Pledged
Property conducted in conformity with customary practices of banks, insurance
companies or other financial institutions disposing of property similar to the
Pledged Property shall be deemed to be commercially reasonable. Any remaining
Pledged Property shall remain subject to the terms of this Pledge Agreement; and

               (v) collect any and all money due or to become due and enforce in
the Pledgor’s name all rights with respect to the Pledged Property.

                         (b) The Pledgor hereby acknowledges that,
notwithstanding that a higher price might be obtained for the Pledged Property
at a public sale than at a private sale or sales, the making of a public sale of
the Pledged Property may be subject to registration requirements and other legal
restrictions, compliance with which could require such actions on the part of
the Pledgor or the Lender, could entail such costs and expenses, and could
subject the Lender and any underwriter through whom the Pledged Property may be
sold and any controlling Person of any thereof, to such liabilities as would
make the making of a public sale of the Pledged Property impractical.
Accordingly, the Pledgor hereby agrees that private sales made by the Lender may
be made at prices and on other terms less favorable to the seller than if the
Pledged Property were sold at public sale, and that the Lender shall not have
any obligation to take any steps or actions to permit the Pledged Property to be
sold at a public sale complying with the requirements of federal and state
securities and similar laws. The Pledgor agrees that private sales made under
the foregoing circumstances shall for all purposes be deemed to have been made
in a commercially reasonable manner. The Pledgor further agrees to use all
commercially reasonable efforts to do or cause to be done all such other acts as
may be necessary to make any sale or sales of all or any portion of the Pledged
Property valid and binding and in compliance with any and all other applicable
requirements of law.

                    (c) Unless prohibited by law, the Pledgor agrees, and agrees
to cause GBK, to give the Lender, any prospective purchaser (pursuant to Section
7(a) and (b) above) of the Pledged Property, and their respective
representatives, full access to further information (including, without
limitation, records, files, correspondence, tax work papers and audit work
papers) relating to or concerning the Pledged Property, the Pledgor and GBK.

          8. Remedies Cumulative. Each right, power and remedy of the Lender
provided in this Pledge Agreement or now or hereafter existing at law, in
equity, by statute or otherwise shall

8

--------------------------------------------------------------------------------



be cumulative and concurrent and shall be in addition to every other right,
power or remedy provided for in this Pledge Agreement or now or hereafter
existing at law, in equity, by statute, or otherwise. The exercise or partial
exercise by the Lender of any one or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by the Lender of all such
or other rights, powers or remedies, and no failure or delay on the part of the
Lender to exercise any such right, power or remedy shall operate as a waiver
thereof.

          9. Waiver of Defenses. None of the following shall affect the rights
of the Lender in the Pledged Property: (a) any renewal or extension of the time
of payment of the Obligations; (b) any release or surrender of, or failure to
perfect, protect, or enforce, any security interest for the Obligations; (c) any
release of any Person primarily or secondarily liable on the Obligations
(including any maker, endorser, or guarantor); (d) any delay in enforcement of
payment of the Obligations; and (e) any delay or omission in exercising any
right or power with respect of the Obligations or any security agreement
securing the Obligations. The Pledgor hereby irrevocably and unconditionally
waives: (i) any notice of each of the foregoing; and (ii) presentment, protest,
demand, notice of dishonor, notice of default, notice of event of default,
notice of loans made, or other actions taken, and all demands, notices, and
formalities of any type or nature.

          10. Waiver. Waiver by the Lender of an Event of Default hereunder, or
of any breach of the provisions of this Pledge Agreement by the Pledgor, or any
right of the Lender hereunder, shall not constitute a waiver of any other Event
of Default or breach or right, nor the same Event of Default or breach or right
on a future occasion.

          11. Severability. Whenever possible, each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Pledge Agreement shall be held to
be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Pledge Agreement.

          12. Custody of the Pledged Property. The Lender’s sole duty with
respect to the custody, safekeeping, and physical preservation of the Pledged
Property in its possession, under the Uniform Commercial Code or otherwise,
shall be to deal with it in the same manner as the Lender deals with similar
securities and property for its own account. The Lender may, but is not required
to, take such action as the Lender deems appropriate at any time and from time
to time to maintain, protect, and preserve the Pledged Property. Neither the
Lender nor any of its affiliates, directors, officers, employees, or agents
shall be liable for failure to demand, collect, or realize upon any of the
Pledged Property or for any delay in doing so. The Pledgor shall have the sole
responsibility for taking such action as may be necessary or appropriate to
maintain, protect, and preserve all rights of the Pledgor and the Lender in the
Pledged Property against prior or third parties. In no event shall the Lender
have any liability or responsibility for any matter beyond the control of the
Lender, including, without limitation, acts of God, war, terrorism,
insurrection, riot, governmental action, or act of any corporate or other
depository.

          13. Obligations Absolute. The obligations of the Pledgor under this
Pledge Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, discharged or in
any way impaired by any circumstance

9

--------------------------------------------------------------------------------



whatsoever, including without limitation: (i) any amendment or modification of
the Notes, the Loan Agreement, or any document or instrument provided for herein
or therein or related thereto, or any assignment, transfer or other disposition
of any thereof; (ii) any waiver, consent, extension, indulgence or other action
or inaction under or in respect of any such document or instrument or any
exercise or non-exercise of any right, remedy, power or privilege under or in
respect of any such document or instrument or this Pledge Agreement; (iii) any
bankruptcy, insolvency, reorganization, arrangement, readjustment, composition,
liquidation or similar proceeding with respect to the Pledgor or any of its
properties or creditors; (iv) any limitation on the Pledgor’s liabilities or
obligations under any such instrument or any invalidity or unenforceability, in
whole or in part of any such document or instrument or any term thereof; whether
or not the Pledgor shall have notice or knowledge of the foregoing; or (v) any
payment made upon, or with respect to, the Loan Agreement, unless all of the
Obligations shall be fully and unconditionally satisfied in full and this Pledge
Agreement shall terminate.

          14. Termination. This Pledge Agreement shall terminate only at such
time as the Obligations have been fully paid and discharged and the commitment
of the Lender to make Advances to the Borrower has terminated. At the time of
such termination, the Lender, at the request and expense of the Pledgor, will
execute and deliver to the Pledgor a proper instrument or instruments
acknowledging the satisfaction and termination of this Pledge Agreement, and
will duly assign, transfer and deliver to the Pledgor such of the Pledged
Property as has not yet theretofore been sold or otherwise applied or released
pursuant to this Pledge Agreement.

          15. Further Assurances. The Pledgor, at its expense, will duly
execute, acknowledge and deliver all such documents and instruments including,
financing statements and endorsements, and take all such actions as the Lender
from time to time may reasonably request in order to effectuate further the
purposes of this Pledge Agreement and to carry out the terms hereof and to
evidence, perfect, maintain, and enforce the Lender’s first priority security
interest in the Pledged Property. The Pledgor, at its expense, will at all times
cause this Pledge Agreement (or a proper notice or statement in respect hereof)
to be duly recorded, published and filed and rerecorded, republished and refiled
in such manner and in such places, if any, and will pay or cause to be paid all
such recording, filing and other taxes, fees and charges, if any, and will
comply with all such statutes and regulations, if any, as may be required by law
in order to establish, perfect, preserve and protect the rights and security
interests of the Lender hereunder.

          16. Notices. All communications provided for or related hereto shall
be given in accordance with Section 6.3 of the Loan Agreement.

          17. Attorney-in-Fact. From and after the occurrence of an Event of
Default, the Pledgor hereby appoints the Lender as the Pledgor’s
attorney-in-fact for the purpose of carrying out the provisions of this Pledge
Agreement and taking any action and executing any document and instrument that
the Lender may deem necessary or advisable to accomplish the purposes of this
Pledge Agreement. This appointment is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, the Lender shall have the
right and power to receive, endorse, and collect all checks and other orders for
the payment of money made payable to the Pledgor representing any interest or
dividend or distribution payable with respect to the Pledged Property, and to
give full discharge for the same

10

--------------------------------------------------------------------------------



           18. Waiver of Subrogation Rights. So long as the Obligations remain
outstanding and unpaid, the Lender has any obligation to make any loan or
advance to Borrower, or this Agreement shall remain in effect, the Pledgor
hereby: (a) expressly, unconditionally, and irrevocably waives, to the full
extent permitted by law, on behalf of itself and its successors and permitted
assigns, any and all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification, set-off, and each other right that
could accrue to a surety, guarantor, or the holder of any claim in connection
with, or as a result of, the Pledgor’s execution and delivery of this Pledge
Agreement and the performance of its obligations hereunder, or any other
document to which the Pledgor is a party or otherwise; (b) expressly,
unconditionally, and irrevocably waives any “claim” (as defined in the United
States Bankruptcy Code, as amended) of any nature against the Borrower, and
further agrees that it shall not have or assert any “claim” against any other
Person; and (c) acknowledges and agrees that this waiver is intended to benefit
the Lender and shall not limit the Pledgor’s liability under this Pledge
Agreement.

          19. Amendments. Any term of this Pledge Agreement may be amended only
with the written consent of the Pledgor and the Lender. Any amendment effected
in accordance with this Section 19 shall be binding upon each holder of any of
the Notes at the time outstanding, each future holder of any of the Notes and
the Pledgor.

          20. Assigns. This Pledge Agreement and all rights and liabilities
hereunder and in and to any and all Pledged Property shall inure to the benefit
of the Lender and its successors and assigns, and shall be binding on the
Pledgor and the Pledgor’s successors and assigns; provided, however, the Pledgor
may not assign its rights or liabilities hereunder or to any of the Pledged
Property without the prior written consent of the Lender.

          21. Miscellaneous. This Pledge Agreement embodies the entire agreement
and understanding between the Lender and the Pledgor and supersedes all prior
agreements and understandings relating to the subject matter hereof. The
headings in this Pledge Agreement are for purposes of reference only and shall
not limit or otherwise affect the meaning hereof. The Pledge Agreement may be
signed by facsimile in one or more counterparts, each of which shall be deemed
an original and all of which together shall constitute one and the same
instrument.

          22. Governing Law. THIS PLEDGE AGREEMENT HAS BEEN NEGOTIATED, EXECUTED
AND DELIVERED AT, AND SHALL BE DEEMED TO HAVE BEEN MADE AT, CHICAGO, ILLINOIS.
THE REVOLVING LOAN REFERENCED HEREIN IS TO BE FUNDED AND REPAID AT, AND THIS
PLEDGE AGREEMENT IS OTHERWISE TO BE PERFORMED AT, CHICAGO, ILLINOIS AND THIS
PLEDGE AGREEMENT SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS WITHOUT REFERENCE TO: (a) ITS JUDICIALLY OR STATUTORILY PRONOUNCED
RULES REGARDING CONFLICT OF LAWS OR CHOICE OF LAW; (b) WHERE ANY OTHER AGREEMENT
IS EXECUTED OR DELIVERED; (c) WHERE ANY PAYMENT OR OTHER PERFORMANCE REQUIRED BY
ANY SUCH AGREEMENT IS MADE OR REQUIRED TO BE MADE; (d) WHERE ANY BREACH OF ANY
PROVISION OF ANY SUCH AGREEMENT OCCURS, OR ANY CAUSE OF ACTION OTHERWISE
ACCRUES; (e) WHERE ANY ACTION OR OTHER PROCEEDING IS INSTITUTED OR

11

--------------------------------------------------------------------------------



PENDING; (f) THE NATIONALITY, CITIZENSHIP, DOMICILE, PRINCIPAL PLACE OF
BUSINESS, OR JURISDICTION OR ORGANIZATION OR DOMESTICATION OF ANY PARTY; (g)
WHETHER THE LAWS OF THE FORUM JURISDICTION OTHERWISE WOULD APPLY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF ILLINOIS; OR (h) ANY COMBINATION OF THE
FOREGOING. AS PART OF THE CONSIDERATION FOR NEW VALUE THIS DAY RECEIVED, THE
PLEDGOR RECOGNIZES THAT THE LENDER’S PRINCIPAL OFFICES ARE LOCATED IN CHICAGO,
ILLINOIS AND THAT THE LENDER MAY BE IRREPARABLY HARMED IF REQUIRED TO INSTITUTE
OR DEFEND ANY ACTIONS AGAINST THE PLEDGOR IN ANY JURISDICTION OTHER THAN THE
NORTHERN DISTRICT OF ILLINOIS OR COOK COUNTY, ILLINOIS; THEREFORE, THE PLEDGOR
IRREVOCABLY (i) AGREES THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING RELATING
TO THE PLEDGE AGREEMENT AND/OR THE REVOLVING LOAN REFERENCED HEREIN MAY BE
BROUGHT IN THE NORTHERN DISTRICT OF ILLINOIS, IF FEDERAL JURISDICTION IS
AVAILABLE, AND, OTHERWISE, IN THE CIRCUIT COURT OF COOK COUNTY, AT THE LENDER’S
OPTION; (ii) CONSENTS TO THE JURISDICTION OF EACH SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING; (iii) WAIVES ANY OBJECTION WHICH THE PLEDGOR MAY HAVE TO
THE LAYING OF VENUE IN ANY SUCH SUIT, ACTION OR PROCEEDING IN EITHER SUCH COURT;
AND (iv) AGREES TO JOIN THE LENDER IN ANY PETITION FOR REMOVAL TO EITHER SUCH
COURT BROUGHT BY THE LENDER. THE PLEDGOR WAIVES ANY OBJECTION TO JURISDICTION
AND VENUE OF ANY ACTION INSTITUTED HEREUNDER IN THE COURTS REFERENCED IN SECTION
22(i) ABOVE AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION
OR VENUE IN THE COURTS REFERENCED IN SECTION 22(i) ABOVE. NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF THE LENDER TO SERVE LEGAL PROCESS IN ANY MANNER
PERMITTED BY LAW OR AFFECT THE RIGHT OF THE LENDER TO BRING ANY ACTION OR
PROCEEDING AGAINST THE PLEDGOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION.

[Remainder of Page Intentionally Left Blank]

 

 

12

--------------------------------------------------------------------------------



     CERTAIN WAIVERS AND ACKNOWLEDGEMENTS. THE PLEDGOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS PLEDGE
AGREEMENT, THE LOAN AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, OR
ANY OTHER STATEMENTS OR ACTIONS OF THE PLEDGOR OR THE LENDER. THE PLEDGOR
ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS PLEDGE
AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL
COUNSEL. THE PLEDGOR FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND UNDERSTANDS
THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED
BY THE PLEDGOR AND THE PLEDGOR’S COUNSEL AND IS A MATERIAL INDUCEMENT FOR LENDER
TO ENTER INTO THE PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (c) THIS
WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH OTHER LOAN DOCUMENTS AS FULLY
INCORPORATED THEREIN.

     IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to
be executed as of the date first above written.

GBC KANSAS, INC.

By: /s/ Rick J. Tremblay                                 
      Name: Rick J. Tremblay
      Title: Vice President

BANK ONE, NA

By: /s/ Doug Gallun                                        
      Name: Doug Gallun
      Title: First Vice President

 

13

--------------------------------------------------------------------------------



SCHEDULE 1

Pledged Subsidiary Shares

 

Subsidiary
     Certificate Number Number of Shares Covered Gold Bank 13 72,000

 

 

 

 

 

 

14

--------------------------------------------------------------------------------